DETAILED ACTION
STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status………………………………………………………………………..………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 4

Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to IDS filed 8/4/2021. The information disclosure statement (IDS) submitted on 8/4/20 was filed after the mailing date of the Allowance on 7/28/2021 .The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
				
				Allowable Subject Matter 
Claims 1, 9, 10, 13, and 18 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Jiang teaches Jiang teaches an image processing circuit (para. [0151], “Where components are described as being "configured to" perform certain operations, such configuration can be accomplished, for example, by designing electronic circuits or other hardware to 
Fresneau teaches parameters having valid non-zero values within the first convolution filter form a rhombus that is different from the square, wherein parameters corresponding to corners of the first convolution filter are zero (Fig. 3 shows a 5x5 pixel convolution where the non-zero values form a diamond shape map with the corners of the map having zero values); wherein the first convolution filter 
None teaches: 
wherein the first convolution filter has a center parameter corresponding to a center of the square, all the parameters that are N pixel distances from the central parameter of the first convolution filter have the valid non-zero values, and N comprises a positive integer equal to or larger than two; and when N is equal to two, there are eight parameters that are N pixel distances from the central parameter of the first convolution filter; wherein the center parameter is zero.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claim 10 is allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2669



/NANCY BITAR/      Primary Examiner, Art Unit 2664